              Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

----------------------------------------------------------------
RUDOLFO RODRIGUEZ                                              :
3920 Darby Road                                                :   CIVIL NO. ____________________
Bryn Mawr, PA 19010                                            :
                                                               :   JURY TRIAL DEMANDED
                                    Plaintiff,                 :
                                                               :
                           v.                                  :
                                                               :
BUILDERS INC.                                                  :
4 Raymond Drive                                                :
Havertown, PA 19083                                            :
                                                               :
                                    Defendant.                 :
----------------------------------------------------------------

                                     COMPLAINT – CIVIL ACTION

         Plaintiff Rudolfo Rodriguez (“Plaintiff”), by and through his undersigned attorney, for

his Complaint against Defendant, Builders Inc. (“Defendant”), alleges as follows:

                                              INTRODUCTION

         1.       Plaintiff brings this Complaint contending that Defendant has improperly failed to

pay him overtime compensation pursuant to the requirements of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. and the Pennsylvania Minimum Wage Act (“PMWA”), 43

P.S. § 333, et seq. Specifically, Plaintiff contends that Defendant unlawfully misclassified him

as exempt from overtime compensation under the FLSA/PMWA, thus failing to pay him

overtime compensation for all hours worked over forty (40) in a workweek.

                                                    PARTIES

         2.       Plaintiff Rudolfo Rodriguez is a citizen of the United States and Pennsylvania,

and currently maintains a residence at 3920 Darby Road, Bryn Mawr, PA 19010.
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 2 of 10




       3.        Defendant Builders Inc. is a for-profit corporation organized and existing under

the laws of the Commonwealth of Pennsylvania with a headquarters and principal place of

business within this judicial district at 4 Raymond Drive, Havertown, PA 19083.

       4.        Defendant is a “private employer” and covered by the FLSA.

       5.        Defendant is a covered enterprise and employer under the FLSA in that, in each

of the past three (3) years, it had an annual dollar volume of sales or business done of at least

$500,000, and had multiple employees (including, but not limited to Plaintiff) engaged in

commerce within the meaning of the FLSA

       6.        During the course of his employment with Defendant, Plaintiff was engaged in

commerce within the meaning of the FLSA.

       7.        Plaintiff was employed by Defendant during all relevant times hereto and, as

such, is an employee entitled to the FLSA’s protections. See 29 U.S.C. § 203(e).

       8.        At all times relevant hereto, Defendant acted or failed to act through its agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant thereto in

the course and scope of their employment with and for Defendant.

                                  JURISDICTION AND VENUE

       9.        This court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), which

provides, in relevant part, that suit under the FLSA “may be maintained against any employer . . .

in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

       10.       This Court also has federal question jurisdiction over this action pursuant to 28

U.S.C. § 1331.

       11.       This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as his FLSA claims.



                                                   2
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 3 of 10




       12.      The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as the

Defendant resides in this judicial district, doing business therein, and the unlawful practices of

which Plaintiff is complaining were committed in the Commonwealth of Pennsylvania.

                                   FACTUAL ALLEGATIONS

       13.      Paragraphs 1 through 12 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       14.      Plaintiff began his employment with Defendant on or around August 27, 2018 in

the position of Site Superintendent.

       15.      In that capacity, Plaintiff’s primary job responsibility was to help ensure the

timely and proper competition of construction work on job sites for which Defendant was acting

as general contractor.

       16.      Plaintiff performed his job duties pursuant to specific guidelines, timetables, and

instructions provided by Defendant, who determined the timing and manner by which he

performed his work.

       17.      For example, Plaintiff was provided for specific, written, “word-for-word” steps

to take in the event of an OSHA site visit.

       18.      Although Plaintiff was expected to utilize and work in concert with a crew of

independent contractor laborers on the majority of the worksites to which he was assigned, he

generally spent between two (2) and eight (8) hours per day performing his own manual labor

and clean-up services for Defendant.

       19.      In undertaking these tasks, Plaintiff did not have the authority to formulate,

implement, or otherwise deviate from Defendant’s pre-established policies or operating




                                                  3
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 4 of 10




practices, but instead performed his job duties subject to specific instructions and/or guidelines

provided by Defendant.

       20.      Moreover, Plaintiff’s discretion was further circumscribed by the Project

Manager, who made the ultimate decision regarding timetables and scheduling.

       21.      When Plaintiff was hired, he was presented with an “Employment Plan” which

explained that he would receive a salary of $91,000 per year / $1,750 per week, along with

certain employee benefits.

       22.      While Plaintiff’s Employment Plan did not identify whether Plaintiff was

considered “exempt” or “non-exempt” under the FLSA/PMWA, it did state, “This is a salaried

position and no overtime is paid without prior authorization.”

       23.      Plaintiff’s primary job duties did not include the performance of non-manual or

office work requiring advance knowledge and the consistent exercise of discretion and judgment.

       24.      Plaintiff did not have the authority to commit Defendant in matters having

significant financial impact, nor did he have the authority to negotiate or otherwise bind

Defendant with respect to matters of significance.

       25.      Accordingly, Plaintiff did not qualify for the exemptions from overtime for

professional or administrative employees under the FLSA/PMWA.

       26.      Moreover, Plaintiff’s job did not involve managerial responsibilities over

employees of Defendant, as Plaintiff did not have any employees of Defendant (as opposed to

independent contractor laborers not employed by Defendant) to whom he regularly gave

direction. Furthermore, Plaintiff did not have the authority to hire or fire other employees of

Defendant, nor did he make any suggestions or recommendations regarding hiring or employee

status changes to which Defendant lent significant weight.



                                                 4
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 5 of 10




       27.      Accordingly, Plaintiff did not qualify for the exemption for executive employees

under the FLSA/PMWA.

       28.      Finally, there are no other exemptions under the FLSA and/or PMWA which

could arguably be applicable to Plaintiff.

       29.      From August 2018 until December 2019, Plaintiff generally worked

approximately forty-five (45) to fifty (50) hours per week.

       30.      By way of example, during the workweek of January 14, 2019 to January 18,

2019, Plaintiff worked approximately 50.5 hours, for a total of approximately ten and a half

(10.5) hours of overtime for which he received no compensation.

       31.      Defendant had knowledge that Plaintiff was working well beyond forty (40) hours

per week without receiving overtime compensation.

       32.      Indeed, early in his employment with Defendant, it was Plaintiff’s practice to

report all his hours worked to Defendant. However, he was soon advised that he would not get

paid more (let alone, be paid overtime compensation) for any hours he worked over forty (40) in

a workweek.

       33.      Despite the fact that Plaintiff thus worked significantly in excess of forty (40)

hours per week, Plaintiff did not receive any compensation and/or overtime compensation for

work performed in excess of forty (40) hours per week. Rather, Plaintiff was paid the same

weekly salary regardless of the number of hours he actually worked, with the exception of

deductions from pay or PTO for certain absences.

       34.      Defendant classified Plaintiff as “exempt” under the FLSA and PMWA, and

therefore determined that Plaintiff was not entitled to overtime compensation.




                                                  5
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 6 of 10




       35.      Defendant unlawfully misclassified Plaintiff as “exempt.” Plaintiff was not

exempt from receiving overtime compensation.

       36.      Plaintiff was, within the meaning of the FLSA and PMWA, a non-exempt

employee of Defendant.

       37.      Defendant failed to pay Plaintiff at a rate of 1.5 times his regular rate of pay for

each hour he worked in excess of forty (40) hours in a work week.

       38.      As a result of Defendant’s aforesaid illegal actions, Plaintiff has suffered

damages.

                                       COUNT I
                           FAIR LABOR STANDARDS ACT
                                 29 U.S.C § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       39.      Paragraphs 1 through 38 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       40.      Pursuant to Section 206(b) of the FLSA, all employees must be compensated for

every hour worked in a workweek.

       41.      Moreover, Section 207(a)(1) of the FLSA states that employees must be paid

overtime, equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of

forty (40) hours per week.

       42.      According to the policies and practices of Defendant, Plaintiff was required to

work in excess of forty (40) hours per week. Despite working in excess of forty (40) hours per

week, Plaintiff was denied overtime compensation for compensable work performed in excess of

forty (40) hours per week in violation of the FLSA. In fact, Plaintiff was only paid the same

weekly salary, regardless of the number of hours actually worked.




                                                   6
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 7 of 10




       43.      The foregoing actions of Defendant and the policies and practices of Defendant

violate the FLSA.

       44.      Defendant’s actions were willful, not in good faith and in reckless disregard of

clearly applicable FLSA provisions.

       45.      Defendant is liable to Plaintiff for actual damages, liquidated damages, and other

equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorney’s fees, costs, and

expenses.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in his favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:

       A.       Adjudicating and declaring that Defendant violated the FLSA by failing to pay

compensation and/or overtime pay to Plaintiff for compensable hours worked, some of which

were in excess of forty (40) hours per week;

       B.       Awarding Plaintiff back pay wages and/or overtime wages in an amount

consistent with the FLSA;

       C.       Awarding Plaintiff liquidated damages in accordance with the FLSA;

       D.       Awarding Plaintiff reasonable attorney’s fees and all costs of this action, to be

paid by Defendant, in accordance with the FLSA;

       E.       Awarding pre- and post-judgment interest and court costs as further allowed by

law;

       F.       Such other and further relief as is just and equitable under the circumstances.

                                     COUNT II
                     PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                                 43 P.S. § 333, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

                                                  7
             Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 8 of 10




       46.      Paragraphs 1 through 45 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       47.      The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

       48.      The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

       49.      By its actions alleged above, Defendant has violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation.

       50.      As a result of Defendant’s unlawful acts, Plaintiff has been deprived of overtime

compensation in amounts to be determined at trial, and is entitled to recovery of such amounts,

together with interest, costs and attorney’s fees pursuant to the Pennsylvania Minimum Wage

Act of 1968, 43 P.S. § 333.113.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in his favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:

       A.       An award to Plaintiff for the amount of unpaid overtime compensation to which

he is entitled, including interest thereon, and penalties subject to proof;

       B.       An award to Plaintiff of reasonable attorney’s fees and costs pursuant to the

Pennsylvania Minimum Wage Act; and

       C.       An award to Plaintiff for any other damages available to him under applicable

Pennsylvania law, and all such other relief as this Court may deem proper.




                                                  8
         Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 9 of 10




                                        JURY DEMAND

      Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                     Respectfully submitted,

                                                     MURPHY LAW GROUP, LLC


                                             By:      /s/ Michael Groh
                                                     Michael Murphy, Esq.
                                                     Michael Groh, Esq.
                                                     Eight Penn Center, Suite 2000
                                                     1628 John F. Kennedy Blvd.
                                                     Philadelphia, PA 19103
                                                     TEL: 267-273-1054
                                                     FAX: 215-525-0210
                                                     murphy@phillyemploymentlawyer.com
                                                     mgroh@phillyemploymentlawyer.com
                                                     Attorneys for Plaintiff
Dated: September 8, 2020




                                                 9
          Case 2:20-cv-04402-JS Document 1 Filed 09/08/20 Page 10 of 10




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to his potential claims and his claims to

damages, to any defenses to same, including, but not limited to electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                10
